DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 8/24/22, in reply to the Office Action mailed 3/25/22, is acknowledged and has been entered.  Claims 43 has been amended.  Claims 1-44 are pending, of which claims 3-12, 15, 16, 21-23, 40-42 are withdrawn from consideration at this time as being drawn to a non-elected invention.  Claims 1, 2, 1, 14, 17-20, 24-39, 43 and 44 are readable upon the elected invention and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 13, 14,17,19, 24, 25 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (Anal. Chem., 2011, 83, p. 9123–9130), for reasons set forth in the previous Office Action.
Response to arguments
Applicant argues that claims recite a metal complex of Formulae (I), (II) or (III).  Applicant asserts that the metal complexes of the instant claims are not bound to an antibody and that by contrast, Kobayashi discloses EMCS-Bz-DTPA bound to an anti-Tnc scFv labeled with IIIIn.
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that the instant claims include the limitation wherein the maleimide group is optionally substituted.  Accordingly, it is considered that the antibody conjugate is within the scope of an optionally substituted maleimide group.  It is noted that this interpretation is further supported e.g. by instant claims 40-42 which include a metal complex albumin conjugate formed ex vivo.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 13, 14,17-19, 24-26 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (Anal. Chem., 2011, 83, p. 9123–9130), for reasons set forth in the previous Office Action.
Response to arguments
Applicant argues that claims recite a metal complex of Formulae (I), (II) or (III).  Applicant asserts that the metal complexes of the instant claims are not bound to an antibody and that by contrast, Kobayashi discloses EMCS-Bz-DTPA bound to an anti-Tnc scFv labeled with IIIIn.
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that the instant claims include the limitation wherein the maleimide group is optionally substituted.  Accordingly, it is considered that the antibody conjugate is within the scope of an optionally substituted maleimide group.  It is noted that this interpretation is further supported e.g. by instant claims 40-42 which include a metal complex albumin conjugate formed ex vivo.

Claims 1, 2, 13, 14, 17-20, 24-26 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (Anal. Chem., 2011, 83, p. 9123–9130) in view of Lehmann et al. (US 2012/0064002), for reasons set forth in the previous Office Action.
Response to arguments
Applicant argues that as discussed above, Kobayashi does not disclose, teach or suggest an 111In labeled EMCS-Bz-DTPA independent of an antibody.  Applicant asserts that nothing in Lehmann remedies the deficiencies of Kobayashi.   Applicant argues that Lehmann teaches that the presence of a methyl group at the 8-position leads to compounds having improved properties and that at best with Lehmann’s teachings in hand, a person of skill in the art would be motivated to use methylated compounds because of their improved thermodynamic stability.  Applicant asserts that the compounds of the instant claims do not include a methyl group and that nothing in Lehmann would motivate the skilled worker to make compounds that lack a methyl group at the 8-position.
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that Kobayashi is relied upon for teaching the Bz-DTPA backbone, which do not require additional methyl groups.  Lehman is relied upon to address motivation for providing enantiopure derivatives, e.g. to provide enhanced stability.

Claims 1, 2, 13, 14,17-19, 24-26 and 27-39, 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (Anal. Chem., 2011, 83, p. 9123–9130) in view of Kratz (US 2015/0023912), for reasons set forth in the previous Office Action.
Response to arguments
Applicant argues that Kobayashi does not disclose, teach or suggest an 111In labeled EMCS-Bz-DTPA independent of an antibody and that Kratz does not remedy the deficiencies of Kobayashi.  Applicant asserts that Kratz teaches the use of a combination of at least two different albumin-based drug delivery systems to produce better therapeutic effects and tolerability in vivo than using combinations of the low-molecular drugs as such. Kratz does not teach or suggest the specific metal complexes or their use as recited in the instant claims. And nothing in Kratz would have motivated the skilled worker to make the instantly recited metal complexes. Thus, nothing in the combination of Kobayashi and Kratz would have led the skilled worker to the metal complex and methods of thereof as recited in the instant claims. 
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that while IIIIn labeled EMCS-Bz-DTPA is conjugated to an antibody in Kobayashi for use in visualizing the localization of molecules via SPECT imaging, it is known from Kratz that maleimide bearing prodrugs, including radioactive carriers, bind the Cys-34 position of albumin, which accumulate in cancer, as well as therapeutic monitoring.  One of ordinary skill in the art would have been capable of provision of the maleimide bearing DTPA derivative taught by Kobayashi, EMCS-Bz-DTPA, as a maleimide bearing radioactive carrier for use in Kratz’s methods.  Applicant’s arguments have been fully considered but the rejections are maintained.

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618